Citation Nr: 9931928	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-18 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The appellant had military service from December 1941 to 
March 1946.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) that denied entitlement to nonservice-
connected VA benefits.


FINDING OF FACT

The appellant's period of service was from December 1941 to 
March 1946 with no qualifying service as a member of the 
Philippine Commonwealth Army, including recognized guerrilla 
service in the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The appellant's service does not meet the requirements for 
entitlement to VA nonservice-connected disability pension 
benefits.  38 U.S.C.A. §§ 101(2), 107, 1521(a) (West 1991); 
38 C.F.R. §§ 3.1, 3.8, 3.9 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appellant contends that he has submitted evidence of 
qualifying service so as to warrant a grant of nonservice-
connected pension benefits.  Thus, the issue to determine in 
this case is whether the appellant's service qualifies him 
for pension benefits.  The Board notes that eligibility for 
VA benefits is based on statutory and regulatory law that 
defines an individual's legal status as a veteran of active 
military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), 
101(24); 38 C.F.R. §§ 3.1, 3.6.  Essentially, an alleged 
veteran who fails to submit appropriate evidence of service 
never attains the status of "claimant."  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994) (citing Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991)).  Thus, regulatory provisions that 
require the VA to assist the "claimant" in the development 
of the facts do not apply in this particular case.  
38 U.S.C.A. § 5107(a) (West 1991)
The appellant in this case alleges that he has submitted 
evidence sufficient to warrant recognition of service in the 
United States Armed Forces.  The provisions of 38 U.S.C.A. 
§ 1521(a) state that VA shall pay pension to each veteran of 
a period of war who meets the requirements of service, and 
who is permanently and totally disabled from nonservice-
connected disability.  The term "veteran" is defined as a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2).  

Further, the provisions of 38 U.S.C.A. § 107(a) provide, in 
pertinent part, that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States (U.S.), 
including among such military forces organized guerrilla 
forces, shall not be deemed to have been active military for 
the purpose of any law of the U.S. conferring benefits, with 
the exception for compensation, dependency, and indemnity 
compensation, and burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.8 (1998).

However, service in the Regular Philippine Scouts or as a 
guerrilla by a member of the Regular Philippine Scouts is 
included for nonservice-connected pension benefits.  
38 C.F.R. § 3.8 (a)-(d) (1999).  Certification by the service 
department will be accepted as establishing guerrilla service 
except for unrecognized civilian guerrillas.  38 C.F.R. 
§ 3.8(d)(2) (1999).

Service department verifications of service "are binding on 
the VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Acceptable evidence of service must consist of either a 
certification by the service department or of certain, 
specified official documents issued by the service 
department.  38 C.F.R. § 3.203 (1999).

In a case such as the one at hand, the law, and not the 
evidence, is dispositive.  See Sabonis v. Brown, 6 Vet.App. 
426 (1994).  In other words, the appellant's entire case 
revolves around whether he has "qualifying service" as 
defined by the pertinent law and regulations.  The appellant 
in this case has failed to establish such "qualifying 
service," and, consequently, his claim has no legal merit.

In fact, no evidence has been presented which raises a 
question with regard to the validity of the U.S. Army's 
service department certification of service dated in October 
1978.  See Duro v. Derwinski.  The confirmation dated in 
October 1978 by the adjutant general of the U.S. Army Reserve 
Personnel Center (ARPERCEN) clearly states that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  

Subsequent to the service department's verification, the 
appellant submitted multiple documents in support of his 
claim.  In a "reconsideration request," the appellant 
submitted an outline of a timeline reflecting his service 
duties from the time of the outbreak of the war to the time 
in which he reverted to inactive status.  Further, the 
appellant provided copies of two service records dated in 
June 1945; a disposition disorder dated in August 1945; two 
different discharge certificates from the Philippine Army 
dated in March 1946; lay testimony provided by two commanding 
officers from the appellant's unit dated in April 1946 and 
July 1958; and statements from two fellow serviceman dated in 
January 1947 and April 1984 attesting to the veteran as a 
recognized guerrilla; and certifications dated in March 1979 
that reveal induction and discharge dates, personnel record 
information, and USAFFE status.  

However, these above affidavits and documents do not 
substitute for evidence of "qualifying service" for the 
purpose of establishing entitlement to compensation and/or 
pension benefits.  In December 1998, the VA requested 
verification of the appellant's status based on those 
documents and statements provided by the appellant himself.  
In response to such request, in February 1999, ARPERCEN 
endorsed its prior confirmation that the appellant had no 
valid military service and that no change in the prior 
determination was warranted in spite of the appellant's 
assertions to the contrary.  

Furthermore, the appellant failed to show for a hearing 
scheduled in July 1999.  Thus, based on VA regulations that 
govern the scheduling and notification of hearings, in light 
of the absence of good cause, this claim has been decided as 
if the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702(d) (1999).

For the foregoing reasons, the Board concludes that the legal 
criteria for basic eligibility for VA pension benefits are 
not met.  The appellant's application for VA nonservice-
connected disability pension benefits necessarily must be 
denied due to the absence of legal merit or lack of 
entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426.


ORDER

The appeal is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

